Citation Nr: 0311918
Decision Date: 06/09/03	Archive Date: 08/07/03

DOCKET NO. 00-10 276               DATE JUN 09, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Reno, Nevada

THE ISSUE

Entitlement to an evaluation in excess of 50 percent for anxiety
disorder with conversion features. 

REPRESENTATION 

Veteran represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD 

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active service from April 1962 to January 1964.
This matter comes to the Board of Veterans' Appeals (Board) from a
September 1999 rating decision of the Department of Veterans
Affairs (VA) Reno Regional Office (RO), which, in pertinent part,
granted an increased rating of 50 percent for the veteran's
service- connected PTSD. The veteran is seeking an evaluation
higher than 50 percent.

During the course of his appeal, the veteran has raised the issue
of entitlement to a total disability rating based on individual
unemployability (TDIU). As this issue has not been addressed by the
agency of original jurisdiction, it is referred to the RO for
action. deemed appropriate.

In November 2002, the veteran testified before the undersigned, via
videoconference, with the veteran sitting at the VA facility in Las
Vegas, Nevada.

REMAND

Initially, the Board notes that on November 9, 2000, the President
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000), now codified at 38 U.S.C'.A. 5102, 5103, 5103A,
5107 (West 2002). This newly enacted legislation provides, among
other things, for notice and assistance to claimants under certain
circumstances. VA has issued final rules to amend adjudication
regulations to implement the provisions of VCAA. See 38 C.F.R
3.102, 3.156(a) 3.159 and 3.326(a) (2002). The intended effect of
the new regulations is to establish clear guidelines consistent
with the intent of Congress regarding the timing and the scope of
assistance VA will provide to a claimant who files a substantially
complete application for VA benefits, or who attempts to reopen a
previously denied claim. Here, the veteran has not been informed of
the provisions of VCAA and of his and VA's respective
responsibilities as to obtaining the evidence necessary to
establish his claim. This should be performed on remand.

- 2 -

Additionally, the veteran has claimed that outstanding records
relevant to his claim for increase exist with the Social Security
Administration (SSA) in the form of records relating to a claim for
disability benefits. There are, however, no records on file
pertaining to such benefits. The United States Court of Appeals for
Veterans Claims has made it abundantly clear that the records
concerning awards of Social Security disability benefits are
relevant and must be obtained. Masors v. Derwinski, 2 Vet. App. 181
(1992). The RO should contact the SSA and attempt to obtain copies
of any decision granting or denying the veteran benefits, as well
as any medical evidence used in reaching that decision.

Finally, the Board notes that the veteran's last VA mental
disorders examination was dated in March 1999, and that a new
examination is necessary in order that the Board be able to assess,
as accurately as possible, the level of the veteran's psychiatric
disability.

Accordingly, the case is REMANDED to the RO for the following:

1. The RO must notify the veteran of the provisions of VCAA. The RO
must review the claims file and ensure that all notification and
development action required by VCAA is completed. In particular,
the RO must ensure that the notification requirements and
development procedures contained in 38 U.S.C.A. 5102, 5103, 5103A,
and 5107 are fully complied with and satisfied. This includes
making sure that the veteran is advised of what he needs to
establish entitlement to the benefit sought, what the evidence
shows, and of his and VA's respective responsibilities in claims
development. The veteran should be afforded the requisite period of
time to respond.

2. The RO should obtain from the SSA any records pertinent to the
veteran's reported claim for Social

- 3 -

Security disability benefits as well as the medical records relied
upon concerning that claim.

3. The veteran should be afforded a psychiatric examination to
assess the current severity of his disability. The examiner is
asked to discuss all symptomatology associated with the veteran's
psychiatric disability and comment on the severity of each,
including the extent to which the psychiatric symptoms have an
impact on his ability to obtain and retain employment. A rationale
should be given for all conclusions. The veteran's claims file
should be reviewed by the examiner in conjunction with this
examination.

4. Thereafter, the RO should then readjudicate the claim. This
should include consideration of all evidence of record, including
the evidence added to the record since the SOC sent in April 2000.
If the benefit sought remains denied, the veteran and his
representative should be issued an appropriate Supplemental
Statement of the Case and afforded the requisite period of time to
respond. The case should then be returned to the Board for further
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and
argument on the matter the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (Court) for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658

- 4 -

(1994), 38 U.S.C.A. 5101 (West 2002) (Historical and Statutory
Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board is
appealable to the Court. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

5 -



